     Timothy E. Warriner (SB#166128)
 1   Law Office of Timothy E. Warriner
     455 Capitol Mall, Suite 802
 2   Sacramento, CA 95814
     (916) 443-7141
 3
     Attorney for Defendant,
 4   Carissa Carpenter
 5
                                 UNITED STATES DISTRICT COURT
 6
                          FOR THE EASTERN DISTSRICT OF CALIFORNIA
 7

 8                                                  )    No. 2:14-cr-00309 GEB
     UNITED STATES OF AMERICA,                      )
 9                                                  )    [PROPOSED] ORDER RE APPOINTMENT
                    Plaintiff,                      )    FOR MOTION TO REDUCE SENTENCE
10                                                  )    PURSUANT TO SECTION 404 OF THE
            vs.                                     )    FIRST STEP ACT
11                                                  )
     CARISSA CARPENTER,                             )
12                                                  )
                    Defendant                       )
13
            Defendant Carissa Carpenter, through counsel, hereby applies for an order appointing
14

15   attorney Timothy E. Warriner as counsel of record with respect to a motion to reduce sentence

16   under Section 404 of the First Step Act. Mr. Warriner is presently Ms. Carpenter’s attorney on

17   direct appeal to the Ninth Circuit. Ms. Carpenter has requested that Timothy E. Warriner
18   represent her in this matter. The Office of the Federal Defender supports this appointment.
19
                                                           Respectfully submitted,
20
     DATED: March 29, 2019                                 /s/ Timothy E. Warriner,
21                                                         Attorney seeking appointment for
                                                           Defendant, Carissa Carpenter
22
     IT IS SO ORDERED.
23
     Dated: March 29, 2019
24

25

26

                                                     1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     2
